Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the uretdione group content" in the 2nd to last line.  There is insufficient antecedent basis for this limitation in the claim.
	Claims are confusing as to intent because the uretdione content referred to by the claim 1 is not previously defined by the claim so that it may be definitively be ascertained what aspect of the invention is being defined by this recitation.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2012-077209.
 	JP-2012-077209 discloses a polyurethane foam formed by mixing, reacting and foaming  a mixture of an isocyanate, a polyol, a catalyst and a foaming agent, wherein the isocyanate component (A) has isocyanate group contents and viscosities as claimed and is a mixture of an allophanate-modified organic polyisocyanate composition (A1) that comprises a monool and an aliphatic diisocyanate, an allopnanate-modified organic polyisocyanate composition (A2) that comprises an alcohol including two or more hydroxyl groups and an aliphatic and/or alicyclic diisocyanate, and an isocyanurate composition (A3) which comprises an aliphatic diisocyanate  which corresponds with the polyisocyanate component as defined by the claims (see paragraphs [0001]-[0010], [0026]-[0030], Examples, including Examples 15-25 and Tables, including Table 2).  JP-2012-077209 further sets forth no requirement for the inclusion of uretdione groups.  Additionally, JP-2012-077209 discloses its products to be useful as clothing articles, including particularly brassiere pads (paragraph [0001]) as required by instant claims 6-8.  Hexamethylene diisocyanate (HDI) and the like is used as the aliphatic diisocyanate (paragraph [0010]) as required by claim 4.  The amount of allophanate group contained in the examples is seen to be in the range of the claims based on the disclosed ratios of the (Al), (A3), (A2} and HDI in the presented examples. Further, the isocyanate component (A) is seen as describing an allophanate bimolecular product as defined by claim 3 owing to the closeness of the make-up of the product and the relative proportions of the alcohol(s) and HDI in the make-up of the disclosed examples of the allophanate-modified HDI composition (Al) and the allophanate-modified HDI composition (A2) (see again Examples and Tables).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa et al.(‘193) & (‘189), Sasano et al., Harasin et al. and Watanabe et al. are cited for their disclosures of relevant allophanate involved preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/               Primary Examiner, Art Unit 1765